     Case 2:21-cv-00082-SAB             ECF No. 1   filed 02/05/21   PageID.1 Page 1 of 8




1    RYAN P. HAMMOND, WSBA #38888
2    BREANNE LYNCH, WSBA #55242
     LITTLER MENDELSON, P.C.
3    One Union Square
     600 University Street, Suite 3200
4    Seattle, WA 98101.3122
     Telephone: 206.623.3300
5    Fax: 206.447.6965

6
7                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WASHINGTON
8
9    MICHAEL BLAKE,                                        Case No.
10                         Plaintiff,
              v.                                           NOTICE OF REMOVAL TO
11                                                         FEDERAL COURT
12   HILL-ROM COMPANY, INC.,                               DIVERSITY OF CITIZENSHIP
13                         Defendant.                      28 U.S.C. § 1332(a), 1441, 1446(c)
14
15
16
     TO:                Clerk of the Court;
17
     AND TO:            Michael Blake, Plaintiff;
18
     AND TO:            William A. Gilbert, Gilbert Law Firm, PS, Plaintiff’s attorney of record.
19
20            PLEASE TAKE NOTICE that Defendant Hill-Rom Company, Inc. (“Hillrom”
21   or “Defendant”), by this Notice, now effects the removal of the state action (filed on
22   September 16, 2020, Cause No. 20-2-02545-32) described below from the Superior
23   Court of the State of Washington in and for the County of Spokane to the United States
24   District Court for the Eastern District of Washington at Spokane. This removal is based
25   upon complete diversity of citizenship of the parties, see 28 U.S.C. §§ 1332(a), 1441,
26   and is timely under 28 U.S.C. § 1446.
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 1                                                     LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB           ECF No. 1       filed 02/05/21   PageID.2 Page 2 of 8




1             In support of its Notice of Removal, Defendant provides the following
2    information:
3                                         I.         JURISDICTION
4             1.        This Court has jurisdiction over this civil action pursuant to 28 U.S.C.
5    § 1331(a), and this action is one that may be removed to this Court pursuant to the
6    provisions of 28 U.S.C. § 1441(a). Hill-Rom Company, Inc. is the only Defendant, is
7    represented by the undersigned counsel, and consents to removal. As set forth below,
8    this case meets all of the requirements for removal and is timely and properly removed
9    by the filing of this Notice.
10                                             II.    PLEADINGS
11            2.        On September 16, 2020, Plaintiff initiated a civil action in Spokane County
12   Superior Court by filing a copy of the Summons and Complaint with that Court. A true
13   and correct copy of the Complaint (“Complaint”) is attached as Exhibit 1. A true and
14   correct copy of the Summons is attached as Exhibit 2.
15            3.        On September 16, 2020, the Spokane County Superior Court issued a Case
16   Assignment Notice and Order. A true and correct copy of the same is attached as
17   Exhibit 3.
18            4.        On September 17, 2020, Plaintiff first effected service of the Summons
19   and Complaint in this action on Defendant through its registered agent for service of
20   process in the State of Washington, CT Corporation System.
21            5.        Defendant appeared through its counsel in the action in Spokane County
22   Superior Court on October 1, 2020. A true and correct copy of Defendant’s Notice of
23   Appearance is attached as Exhibit 4.
24            6.        Plaintiff filed a Notice of Unavailability on October 13, 2020. A true and
25   correct copy of the same is attached as Exhibit 5.
26
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 2                                                       LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB              ECF No. 1   filed 02/05/21   PageID.3 Page 3 of 8




1             7.        Defendant filed its Answer, Defenses, and Affirmative Defenses in
2    Spokane County Superior Court on October 14, 2020. A true and correct copy of the
3    same is attached as Exhibit 6.
4             8.        On February 1, 2021, the Spokane County Superior Court issued a Civil
5    Case Schedule Order. A true and correct copy of the same is attached as Exhibit 7.
6             9.        By signing this Notice of Removal, counsel for Defendant verifies that the
7    above-described items attached hereto are true and complete copies of the records and
8    proceedings that Defendant has received in the state court proceeding.
9             10.       Plaintiff’s Complaint arises out of his employment with Defendant and
10   alleges causes of action for unlawful discriminatory and/or retaliatory discharge.
11                                III.    DIVERSITY OF CITIZENSHIP
12            11.       This is a civil action of which this Court has original jurisdiction under 28
13   U.S.C. § 1332, and is one which may be removed by the Court pursuant to the
14   provisions of 28 U.S.C. § 1441(a), in that it is a civil action between citizens of different
15   states and the matter in controversy exceeds the sum of $75,000, exclusive of interests
16   and costs.
17            A.        Plaintiff is a Washington Citizen.
18            12.       For diversity purposes, an individual is a “citizen” of the State in which he
19   or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
20   1983). A person’s domicile is his permanent home, where he resides with the intention
21   to remain or to which he intends to return. Kanter v. Warner-Lambert Co., 265 F.3d
22   853, 857 (9th Cir. 2001). Plaintiff alleges that at all relevant times to the allegations set
23   forth in the Complaint, he was a resident of Spokane County, Washington. Complaint,
24   ¶ 1.1. Plaintiff resides in this state with the intention to permanently remain here, and
25   therefore, Plaintiff is a citizen of the State of Washington. See Complaint, ¶ 1.1.
26
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 3                                                      LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB             ECF No. 1   filed 02/05/21   PageID.4 Page 4 of 8




1             B.        Defendant is Not a Washington Citizen.
2             13.       For diversity purposes, a corporation is a citizen only of (1) the state where
3    its principal place of business is located, and (2) the state in which it is incorporated.
4    Johnson v. Columbia Properties Anchorage, 437 F.3d 894, 899 (9th Cir. 2006) (citing
5    28 U.S.C. § 1332(c)(1)).
6             14.       Hill-Rom Company, Inc. is incorporated in the State of Indiana, with its
7    headquarters and principal place of business located in the State of Illinois. Declaration
8    of Christina Andronache (“Andronache Decl.”), ¶¶ 2–3. Hillrom’s top executives and
9    decision makers are located in Chicago, Illinois, and the corporation’s activities are
10   directed out of Illinois. Andronache Decl., ¶ 4. At the time this action was commenced
11   (and continuing to today), Hillrom’s principal place of business under the “nerve center”
12   test is Chicago, Illinois, where Hill-Rom Company, Inc., has its headquarters. See Hertz
13   Corp. v. Friend, 599 U.S. 77, 80–81 (2010) (a corporation’s principal place of business,
14   or “nerve center,” will typically be where its headquarters is located). Accordingly, for
15   purposes of diversity of citizenship, Defendant is a citizen of Indiana and Illinois (and
16   not of Washington). Johnson, 437 F.3d at 899.
17                                IV.    AMOUNT IN CONTROVERSY
18            15.       This action is a civil action over which this Court has original jurisdiction
19   under 28 U.S.C. § 1332(a), and is one which may be removed to this Court pursuant to
20   the provisions of 28 U.S.C. § 1441(a), in that it is a civil action between citizens of
21   different states and the matter in controversy exceeds the sum of $75,000, exclusive of
22   interests and costs.
23            16.       The Complaint is silent as to the total amount of monetary relief claimed.
24   However, Plaintiff’s failure to specify the total amount of claimed relief does not
25   deprive the Court of jurisdiction. See White v. J.C. Penney Life Ins. Co., 861 F. Supp.
26   25, 26 (S.D. W.Va. 1994) (defendant may remove suit to federal court notwithstanding
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 4                                                     LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB           ECF No. 1   filed 02/05/21   PageID.5 Page 5 of 8




1    the failure by plaintiff to plead a specific dollar amount in controversy; if the rules were
2    otherwise, “any plaintiff could avoid removal simply be declining . . . to place a specific
3    dollar value upon its claim.”). Defendant need only establish by a preponderance of
4    evidence that Plaintiff’s claims exceed the jurisdictional minimum.                     Sanchez v.
5    Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996); Singer v. State Farm
6    Mutual Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1996) (holding that where plaintiff’s
7    state court complaint does not specify a particular amount of damages, defendant bears
8    the burden of establishing by a preponderance of the evidence of the amount in
9    controversy); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (internal
10   citations omitted). Under this standard, the defendant must only provide evidence
11   establishing that it is “more likely than not” that the amount in controversy exceeds the
12   jurisdictional threshold. Monumental Life Ins. Co., 102 F.3d at 404
13            17.       Plaintiff’s Complaint requests that the Court award him “actual damages;”
14   “compensatory, economic, and noneconomic damages;” “attorneys’ fees, costs,
15   liquidated damages;” “prejudgment interest;” and “such other relief as the court finds
16   just and equitable.” Ex. 1, Complaint at 4 (“Prayer for Relief”).
17            18.       On December 10, 2020, Defendant served its First Set of Request for
18   Admissions to Plaintiff. See Hammond Decl., ¶ 2, Ex. A.
19            19.       On January 8, 2021, Plaintiff served his Responses to Defendant’s First
20   Set of Request for Admissions to Plaintiff. Hammond Decl., ¶ 2, Ex. A. In response to
21   Request No. 1, Plaintiff confirmed that he intends to seek a total recovery in excess of
22   $75,000 in this action, exclusive of interest and costs. Id. Plaintiff’s Response to
23   Request No. 1 states, “The damages exceed $75,000.” Id. In response to Request No.
24   2, Plaintiff denied that he affirmatively waives the right to recover damages in this
25   action in excess of $75,000, exclusive of interest and costs. Id. Plaintiff’s Response to
26   Request No. 2 states, “Damages exceed $75,000.” Id. In response to Request No. 3,
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 5                                                   LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB            ECF No. 1   filed 02/05/21   PageID.6 Page 6 of 8




1    Plaintiff denies that the amount in controversy in this action does not exceed the total
2    sum or value of $75,000, exclusive of interest and costs. Id. Plaintiff’s Response to
3    Request No. 3 states, “Damages exceed $75,000.” Id. Finally, in response to Request
4    No. 4, Plaintiff denies that neither he nor his attorneys will ask a judge or jury for a total
5    recovery of more than $75,000 (exclusive of interest and costs) in this action. Id. In
6    response to Request No. 4, Plaintiff states, “Damages exceed $75,000.” Id.
7             20.       Accordingly, the amount in controversy in this case exceeds the
8    jurisdictional minimum of $75,000, even before the addition of attorneys’ fees or costs,
9    which would be recoverable in conjunction with any successful claim brought by a
10   plaintiff pursuant to Chapter 49.60 RCW (the basis for Plaintiff’s alleged causes of
11   action). Based on Plaintiff’s own admissions, the amount in controversy is in excess of
12   $75,000.00. For these reasons, Plaintiff’s requests for relief, in the aggregate, exceed
13   the $75,000 requirement for federal jurisdiction over this matter under 28 U.S.C.
14   § 1332(a).
15                                V.      TIMELINESS AND VENUE
16            21.       As Plaintiff’s Complaint was silent as to the amount of damages in
17   controversy, Plaintiff’s Answers to Defendant’s First Set of Request for Admission
18   constitute the first “pleading, motion, order or other paper from which it may first be
19   ascertained that the case is one which is or has become removable” within the meaning
20   of 28 U.S.C. § 1446(b). Plaintiff served Defendant with those Answers on January 8,
21   2021. Pursuant to 28 U.S.C. § 1446(b), Defendant is therefore timely filing this Notice
22   of Removal within thirty (30) days after receipt of the “other paper from which it may
23   first be ascertained that the case is one which is or has become removable.” 28 U.S.C.
24   § 1446(b).
25            22.       Venue is proper (for purposes of removal) in the Eastern District of
26   Washington because this is the court for the district encompassing the place where this
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 6                                                    LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB           ECF No. 1    filed 02/05/21   PageID.7 Page 7 of 8




1    action is currently pending. 28 U.S.C. § 1441(a). Venue is proper at Spokane (for
2    purposes of removal) because the cause of action arose, and the action is pending, in
3    Spokane County.
4                       VI.    NOTICE TO PLAINTIFF AND STATE COURT
5             23.       Written notice of the filing of this Notice of Removal has been given to all
6    parties who have appeared in this action, and a copy of the Notice of Removal has been
7    filed with the Clerk of Court of the Superior Court of the State of Washington, in and
8    for the County of Spokane, because Plaintiff commenced this action and filed his
9    Complaint with the Superior Court.
10                                 VII. RESERVATION OF RIGHTS
11            24.       Nothing in this Notice of Removal is intended to waive any defense,
12   including but not limited to insufficient service of process, insufficient process, or lack
13   of personal jurisdiction.
14            WHEREFORE, Defendant respectfully requests that this action now pending in
15   the Spokane County Superior Court, State of Washington, be removed to the United
16   States District Court for the Eastern District of Washington at Spokane.
17
18   Dated: February 5, 2021
19
                                                      s/ Ryan P. Hammond
20                                                    Ryan P. Hammond, WSBA #38888
                                                      rhammond@littler.com
21
                                                      s/ Breanne F. Lynch
22                                                    Breanne Lynch, WSBA #55242
                                                      blynch@littler.com
23                                                    LITTLER MENDELSON, P.C.
24                                                    Attorneys for Defendant
                                                      HILL-ROM COMPANY, INC.
25
26
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 7                                                    LITTLER MENDELSON, P.C.


     4836-8986-4153.1
     Case 2:21-cv-00082-SAB        ECF No. 1   filed 02/05/21   PageID.8 Page 8 of 8




1                                 CERTIFICATE OF SERVICE
2             I am a resident of the State of Washington, over the age of eighteen years, and
3    not a party to the within action. My business address is One Union Square, 600
4    University Street, Suite 3200, Seattle, WA 98101. I hereby certify that on February 5,
5    2021, I caused to be served the foregoing document via the method(s) indicated below:
6              FILED the foregoing document(s) with the U.S. District Court – Eastern
     
7              District of Washington at Spokane and I served a copy by:
8
             EMAIL to the email address(es) of the person(s) set forth below, as a
9             courtesy copy.
10           EMAIL to the email address(es) of the person(s) set forth below, pursuant
              to the parties' agreement to electronic service.
11
12           U.S. Mail to the address(es) of the person(s) set forth below.

13           Hand Delivery
14       Attorneys for Plaintiff
         William A. Gilbert, WSBA #30592
15       Gilbert Law Firm, P.S.
16       421 W. Riverside, Suite 353
         Spokane, WA 99201
17       Tel: 509.321.0750
18       Fax: 509.343.3315
         bill@wagilbert.com
19
              I declare under the penalty of perjury under the laws of the State of Washington
20
     that the above is true and correct.        Executed on February 5, 2021, at Seattle,
21
     Washington.
22
23                                                   /s/ Liana Natividad
                                                     Liana Natividad
24                                                   lnatividad@littler.com
25                                                   LITTLER MENDELSON, P.C
26
     NOTICE OF REMOVAL TO
     FEDERAL COURT - 8                                                LITTLER MENDELSON, P.C.


     4836-8986-4153.1
